DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3-5, 7-10, 15 and 16 are pending.
	Claims 4, 5 and 7-10, drawn to non-elected inventions and non-elected species are withdrawn from consideration.
	Claims 11 and 12 have been cancelled.
	Claim 1 has been amended.
	Claims 1, 3, 15 and 16 are examined on the merits with species, (i) wherein the component is b. EpCAM antibody.  Transferrin (Tf) has been deleted from the elected species and examined claims in the Amendments to the Claims submitted October 9, 2020.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1, 3, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Banerjee et al., (Advanced Healthcare Materials 2(6): 200-805, 2013/ IDS reference 7 submitted August 25, 2017), and further in view of Mitra et al., (Molecular Vision 19: 1029-1038, published 6 May 2013) and Peyman, US 2013/0066190 A1 (published March 14, 2013) is withdrawn in light of Applicants’ arguments, see Remarks submitted September 16, 2021. Claims 11 and 12 have been cancelled.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claims 1, 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al., (Advanced Healthcare Materials 2(6): 200-805, 2013/ IDS reference 7 submitted August 25, 2017), further in view of Baker et al., US 2012/0259098 A1 (published October 11, 2012), Mitra et al., (Molecular Vision 19: 1029-1038, published 6 3O4) nanoparticles, (iii) cyanine 5 NHS (Cy5) dye, (iv) fourth generation (G4) dendrimers and (v) glutathione (GSH)”, see bridging paragraph on page 800. GSH “…acts as a multifunction reactive linker”, see sentence bridging columns on page 800. 
	Banerjee does not teach the nanosystem, wherein the said nanosystem comprises a single or multi-welled carbon nanotube and further coupled to a circulating tumor cell (CTC)-specific anti-epithelial cell adhesion molecule (EpCAM) antibody and the dendrimer is poly(N-isopropylacrylamide) (PNIPAM).
However, Baker, Jr. teaches carbon nanotubes conjugated to a PAMAM dendrimer molecule (G4), which are attached to functional groups via a linker, wherein the said functional groups (e.g. -OH and /or -NH) “…find use for attachments of functional ligands (e.g., therapeutic agents, imaging agents, targeting agents, trigger agents)” within a nanodevice, see page 1, sections 0006-0010; page 7, section 0085; and page 28, sections 0225 and 0227.
Mitra teaches an EpCAM monoclonal antibody conjugated polyethyleneimine (PEI) capped gold nanoparticles (AuNPs) loaded with anti-cancer molecules, see Background.  Furthermore, Peyman teaches a biofunctional multicomponent nanosystem comprising ‘‘[a]n antibody-coated and/or drug-containing nanoparticle composition…” including PNIPAM directed to cancers and tumors, see abstract; page 5, section 0053; and page 13, sections 0119 and 0122.  The cell specific proteins are combined with nanoparticles, see page 13, sections 0116 and 0117; page 14, section 0128; and page 15, sections 0130 and 0136. The antibody-coated nanoparticle may be a carbon nanoparticle and have (poly)ethylene 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively assemble an EpCAM antibody conjugated nanocarrier using PNIPAM because EpCAM “…is an ideal target as it is highly expressed in the apical surface of tumor cells…” and PNIPAM, a thermosensitive polymer capable of helping to “…release the drug and/or radio tracer upon reaching and exceeding a given temperature” , see Banerjee, page 800, 2nd column; Mitra, entire abstract; and Peyman, page 5, section 0053; page 10, sections 0093 and 0094. One of ordinary skill in the art would have been to substitute the TF bio-ligand of Banerjee with the EpCAM antibody to capture cancer cells that overexpress EpCam receptors. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that a multicombinatorial system utilizing an EpCAM monoclonal antibody can easily be assembled and manufactured for delivery of therapeutic agents, an imaging modality, as well as for diagnostic imaging to target malignant cells, see all references in their entireties.  As well as, it would have been obvious to one of ordinary skill in the art to substitute the Tf bio-ligand of Banerjee with the EpCAM monoclonal antibody ligand as it was noted the such ligand is able “…to specifically capture the subpopulation of cancer cells that overexpress transferrin receptors (TfRs)…”, see Banerjee, page 800, paragraph bridging both columns; and Mitra, pages 1030 and 1037.  
  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references, multicomponent compositions comprise nanomaterials with dendrimers, iron oxide nanoparticle, functional .  

8.	Claims 1, 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al., (Advanced Healthcare Materials 2(6): 200-805, 2013/ IDS reference 7 submitted August 25, 2017), further in view of Baker et al., US 2012/0259098 A1 (published October 11, 2012), Myung et al. (Angew. Chem. Int. Ed. 50: 11769-11772, 2011) and Peyman, US 2013/0066190 A1 (published March 14, 2013). Banerjee teaches a bio-functionalized magneto-dendritic nanosystem (MDNS) “consists of ﬁve functional elements: (i) transferrin (Tf), (ii) iron oxide (Fe3O4) nanoparticles, (iii) cyanine 5 NHS (Cy5) dye, (iv) fourth generation (G4) dendrimers and (v) glutathione (GSH)”, see bridging paragraph on page 800. GSH “…acts as a multifunction reactive linker”, see sentence bridging columns on page 800. 
	Banerjee does not teach the nanosystem, wherein the said nanosystem comprises a single or multi-welled carbon nanotube and further coupled to a circulating tumor cell (CTC)-specific anti-epithelial cell adhesion molecule (EpCAM) antibody and the dendrimer is poly(N-isopropylacrylamide) (PNIPAM).
However, Baker, Jr. teaches carbon nanotubes conjugated to a PAMAM dendrimer molecule (G4), which are attached to functional groups via a linker, wherein the said functional groups (e.g. -OH and /or -NH) “…find use for attachments of functional ligands (e.g., therapeutic agents, imaging agents, targeting agents, trigger agents)” within a nanodevice, see page 1, sections 0006-0010; page 7, section 0085; and page 28, sections 0225 and 0227.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively assemble an EpCAM antibody conjugated nanocarrier using PNIPAM because EpCAM “…is an ideal target as it is highly expressed in the apical surface of tumor cells…” and PNIPAM, a thermosensitive polymer capable of helping to “…release the drug and/or radio tracer upon reaching and exceeding a given temperature” , see Banerjee, page 800, 2nd column; Myung, page 11769; and Peyman, page 5, section 0053; page 10, sections 0093 and 0094. One of ordinary skill in the art would have been to substitute the Tf bio-ligand of Banerjee with the aEpCAM ligand of Myung to capture cancer cells that overexpress EpCam receptors. 
  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references, multicomponent compositions comprise nanomaterials with dendrimers, iron oxide nanoparticle, functional groups and targeting ligands and easily assembled for diagnostic and/or therapeutic applications, see all documents in their entirety.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 8AM-6PM, Monday through Friday and occasionally Saturday evening.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
22 March 2022
/Alana Harris Dent/
Primary Examiner, Art Unit 1643